 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Lo-calNo.610 and Landau Outdoor Sign Company,Inc. and Sign Makers and Sign Hangers LocalUnion No. 194,Sheet Metal Workers InternationalAssociation.'Case 4-CD-394ployer performed services valued in excess of $50,000for customers located outside the Commonwealth ofPennsylvania,and its gross revenues exceeded$500,000. Accordingly, we find that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.June29, 1976DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, PENELLO, AND WALTHERII.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that IBEWand Sign Hangers are labor organizations within themeaning of Section 2(5) of the Act.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Landau Outdoor Sign Compa-ny, Inc., herein called Employer, alleging that Inter-national Brotherhood of ElectricalWorkers, LocalNo. 610, herein called IBEW, violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employeesrepresented by IBEW rather than to employees rep-resented by Sign Makers and Sign Hangers LocalUnion No. 194, Sheet Metal Workers InternationalAssociation, herein called Sign Hangers.Pursuant to notice, a hearing was held beforeHearing Officer Bruce D. Bagley on April 22 and 23,1976.All parties, including the Employer, IBEW,and Sign Hangers, appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer andIBEW filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Pennsylvania corporation with its sole of-fice in Philadelphia, Pennsylvania, is engaged inmanufacturing, erecting, and maintaining outdoorsigns and billboards. During the past year, the Em-1Name appears as amended at the hearingIII.THE DISPUTEA. Background and FactsThe Employer maintains approximately 160 bill-boards in the greater Philadelphia-Delaware Valleyarea.These billboards consist of removable panelswhich are hung on a steel superstructure, and whichform the face of the sign. The sign's message is paint-ed on these panels by certain of the Employer's em-ployees who are not involved in this dispute. Approx-imately every 45 or 60 days, existing panels aredismantled and usually replaced with newly paintedpanels forming new signs. However, it is also com-mon for a billboard to have its existing panels re-moved without having new panels installed for a pe-riod ranging from a day to a few weeks. The task ofdismantling existing signs and installing new panelsisperformed for the Employer by two independentcontractors,Ogram Sign Company, herein calledOgram, and M. W. Wolfe Sign Erectors, Inc., hereincalledWolfe. The employees of both companies whoperform this work are represented by Sign Hangers.From sundown until midnight, these signs are illu-minated by floodlights which are operated automati-cally by timeclocks. In addition, each sign has aswitch, a plug, or a circuit breaker, which controlsthe operation of the lights but does not affect theoperation of the timeclock. In those instances whenexisting panels are removed and new panels are notimmediately installed, the floodlights are switchedoff until such time as the new panels are hung. From1959 continuously until January 1974, employeesrepresented by Sign Hangers performed this work ofswitching the lights off when removing existing pan-els and thereafter switching the lights on when in-stalling new panels. This task can be completed in amatter of seconds, as it merely involves turning aswitch, removing or inserting a plug, or flipping acircuit breaker.225 NLRB No. 58 ELECTRICALWORKERS,LOCAL NO.610321In January 1974, John Novak,business managerof IBEW, advised the Employer that the work ofturning the floodlights on and off should be per-formed by electricians employed by the Employerand represented by IBEW pursuant to its collective-bargainingagreementwith the Employer. The Em-ployer refusedto assignthe work to the electricians.At approximately the same time, Novak approachedSy Richardson, business manager of Sign Hangers,informed him that the work in question should beperformed by IBEW-represented employees, andasked Richardson to advise the employees repre-sented by Sign Hangers not to turn the lights on andoff.Thereafter,Richardson so advised the employ-ees, and they ceased performing the work. However,in emergencies, the Employer has requested the em-ployees represented by Sign Hangers to turn thelights on and off, and these employees have in factperformed the work on several occasions subsequentto their initial refusal. Since that time, the Employerhas also instructed the electricians to do the work orhas simply permitted the lights to continue burningon thesignlessbillboards. On June 13, 1975, the Em-ployer filed the instant charge.B. The Work in DisputeThe work in dispute concerns the switching on andoff of the floodlights illuminating the Employer'soutdoor advertising billboards.C. Contentionsof thePartiesAt various times between January 1974 and thedate of the hearing in this matter, Sign Hangers hasdisclaimed any interest in the performance of the dis-puted work. In view of this disclaimer, IBEW con-tends that there is no jurisdictional dispute in thiscase. IBEW also argues that the Board is withoutjurisdiction in this proceeding on the additionalground that there is insufficient evidence in the rec-ord to support a finding of reasonable cause to be-lieve that IBEW violated Section 8(b)(4)(D). Alterna-tively, IBEW claims the work on the basis of itscollective-bargaining agreement with the Employer,area practice, and the factors of safety and relativeskills.The Employer contends that a jurisdictional dis-pute exists and that the case is properly before theBoard for determination. As to the merits, it assertsthat assignment of the work to employees repre-sented by Sign Hangers is consistent with its prefer-ence and past practice, and is further supported byconsiderations of industry practice, efficiency, andeconomy of operations.D. Applicability of the StatuteBefore the Board may proceed witha determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the volun-tary settlement of the dispute.We find no merit in IBEW's contention that nodispute exists because Sign Hangers has disclaimedthe work. The applicability of Section 10(k) is notdependent upon "the existence of a dispute betweentwo or more groups of employees actively competingfor the workassignment." 2 As inPocahontas,SignHangers purported disclaimer imposes no hardshipand involves no sacrifice or "giving up" by the em-ployees it represents. For, their employmentis stillrequired to remove and install advertising panels,and their wages and other benefits were not reducedby reason of their Union's disclaimer inasmuch asthe disputed work requires only seconds to perform,and it is therefore not possible to allocate part oftheir compensation to this specific task.' Moreover,employees represented by Sign Hangers have, on oc-casion, continued to perform the work without (sofaras the record shows) restraint, discipline, orthreats thereof from their Union. Furthermore, it isclear from the testimony of the business manager ofSignHangers and the president of Wolfe that em-ployees represented by Sign Hangers desire to con-tinue to perform the disputed work. Accordingly, wefind that under well-established principles Sign Han-gers purported disclaimer is not effective to extin-guish the jurisdictional dispute between employeesrepresented by that labor organization and employ-ees represented by IBEW.4We also reject IBEW's contention that the Boardhas no jurisdiction in this proceeding because no "in-ducement or encouragement" within the meaning ofSection 8(b)(4)(D) occurred. As summarized above,according to Sign HangersBusinessManager Rich-ardson, IBEW Representative Novak "said that hewould like to have his people do the work. If not itcould possibly lead to a jurisdictional dispute. . . .He asked me to have my people not turn the switches2Local1291, International Longshoremen's Association,AFL-CIO (Poc-ahontas SteamshipCompany),152 NLRB676, 679 (1965)lWe find no support in the record as a whole for IBEW's contention thatthe Employer offered additional compensation to individual employees rep-resentedby SignHangers if they would perform the disputed work and thattherefore these employees suffered an economic detriment by the disclaim-erGeneral TeamstersLocal 326, affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America(Eazor Ex-press,Inc), 203 NLRB1002 (1973),Local 40,International Brotherhood ofElectricalWorkers,AFL-CIO (F & B/Ceco of California,Inc),199 NLRB903 (1972),Pocahontas SteamshipCompany, supra 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDon and off." Richardson further testified that "[r]ath-er than go into a jurisdictional dispute which I feltwas the electrician's jurisdiction, I advised the peoplethat I didn't think they should do the work." Rich-ardson also testified that, but for the request ofIBEW, the employees represented by Sign Hangerswould be continuing to perform the work.Thus, it is clear that employees represented bySign Hangers refused to perform the disputed workas a result of IBEW's request. The real question is:Did IBEW "induce or encourage" such refusals? Indeciding thisissue,we are guided by the holding ofthe Supreme Court that "[t]he words `induce or en-courage' are broad enough to include in them everyform of influence and persuasion." 5 In the instantcase, Novak presented Richardson with a choice be-tween "go[ing] into a jurisdictional dispute" withIBEW and advising the employees he represents tocease performing a task, which, as discussed above,would result in no economic detriment to those indi-viduals.Under those circumstances, one could rea-sonably assume that Richardson would choose thelatter course. Therefore, the natural and probableconsequence of Novak's request was Richardson'scompliance therewith by advising the employees torefuse to perform the work. Thus, when Novak madethis request to Richardson he was in effect encourag-ing and inducing employee action thereupon, eventhough the act of advising the employees not to perform the work was left to Richardson. In these cir-cumstances, we conclude that Novak's request was,in the words of the Supreme Court, a "form of influ-ence or persuasion," and, inasmuch as Novak testi-fied that an object of his conduct was to force orrequire the Employer to assign the disputed work toemployees represented by IBEW rather than to em-ployees represented by Sign Hangers, we are satisfiedthat there is reasonable cause to believe that IBEWviolated Section 8(b)(4)(D).6The parties stipulated, and we find, that at the timeof the instant dispute there did not exist any agreed-upon or approved method for the voluntary adjust-ment of the dispute to which all parties to the disputewere bound. Accordingly, the matter is properly be-fore the Board for determination.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to5 InternationalBrotherhood of Electrical Workers, Local 501 [Samuel Lan-ge/ v NLRB,341 U S 694, 701-702 (1951)In view of this conclusion, we find it unnecessary to pass on theEmployer's contention that IBEW also violated the Act by threatening theEmployer with picketing unless it agreed to assign the work to employeesrepresented by that Unionmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.1.Employer's preference and past practiceIt is undisputed that, from 1959 until 1974, whenthe instant dispute began, the Employer assigned thework of switching on and off the lights to employeesrepresented by Sign Hangers and employed byOgram and Wolfe. The Employer's past practice,therefore, is consistent with its preference, and thesefactors favor awarding the work to employees repre-sented by Sign Hangers.2.Collective-bargaining agreementsThe Employer has no collective-bargaining agree-ment with Sign Hangers. The Employer signed itsfirst collective-bargaining agreement with IBEW in1969. The agreement which was in effect at the timethis dispute began is dated June 1972 and providedas follows in regard to work jurisdiction:The electrical work to be performed by employ-ees covered by this Agreement shall include themanufacture, assembly, cleaning, maintenanceand erection and removal of all electrical signs,whether of the neon gas tube, receptacle or re-flector type, and shall include all neon windowsigns or other work, the bending, pumping andrepairing of all tubes used as a conductor ofelectricity for whatever purpose intended.Electricalwork on such signs shall include atleast one electrician on every electric sign erec-tion or removal, the installation of all electricalwiring, apparatus, equipment, units, devices,connection, repair and servicing of all trans-formers, wires, cables, conduit and supports andinsulators within or on the sign itself. The elec-trical work shall also include the installation andmaintenance of time switches, gooseneck reflec-tors, black light fixtures, floodlights for outdooradvertising displays, animators, flashers, and allother equipment necessary in the illumination,operation or control of the sign, whether a partof the sign itself or separated from the sign butrequired in the illumination, operation or con-trol.The question presented is whether the switching onand off of the floodlights illuminating the Employer'sbillboards is "electrical work" within the meaning ofthe above provision. Inasmuch as this fob task is notspecifically covered by any of the above contractualclauses, we will consider the parties' conduct in ren- ELECTRICALWORKERS,LOCAL NO.610323dering and receiving performance under the contractin order to aid us in interpreting its terms. For, "[i]ncases so numerous as to be impossible of full citationhere, the courts have held that evidence of practicalinterpretation and construction by the parties is ad-missible to aid in choosing the meaning to which le-gal effect will be given." 7As discussed above, it is clear that for 5 years aftersigning its first collective-bargaining agreement withIBEW in 1969, the Employer, without objection fromthat labor organization, continued its establishedpractice of having the employees represented by SignHangers perform the disputed work. We find thispractice of the parties to be persuasive evidence thatthey did not consider the task of switching on and offthe lights to be "electrical work" falling within thejurisdiction of IBEW. Accordingly, we conclude thatthe factor of collective-bargaining agreements is nothelpful to a determination.3.Area and industry practiceConcerning area practice, IBEW presented testi-mony that the principal competitor of the Employer,the Rollins Company, assigns this work to its em-ployees represented by IBEW. However, the recordalso reveals that another area sign company, UnitedOutdoor Advertising, has the job task performed bysign hangers. The evidence relating to area practiceis, therefore, inconclusive.Concerning industry practice, the Employer pre-sented testimony by its president and vice presidentthat sign companies throughout the country, includ-ing the Rollins Company in locations other thanPhiladelphia, assign the work in dispute to employeesrepresented by Sign Hangers. Rollins in Philadelphiais apparently the sole exception to this practice of theindustry. The factor of industry practice, therefore,favors awarding the disputed work to employees rep-resented by Sign Hangers.4.Relative skills, efficiency, and economy ofoperationsAlthough the record reveals that both groups ofemployees possess the necessary skills to perform thejob task of turning a switch, removing or inserting aplug, or flipping a circuit breaker, IBEW contendsthat the disputed work presents a safety hazard andtherefore only a trained electrician should perform it.In support of this contention, IBEW cites the in-stance of an electrician who died after coming intocontact with the electrical apparatus of a Rollins7Corbin on Contracts, pt. 3, chap 24, sec 558 (1952)sign.However, the record reveals that, unlike theRollins signs, there are no exposed wires in the elec-tricalboxes attached to the Employer's billboards,and no individual employed by Ogram or Wolfe hasever been injured as a result of performing the dis-puted work. Furthermore, the record also revealsthat the only potential danger involved in performingthe disputed work would result from damage to thegrounding wires or the electrical box itself, and nospecial expertise is necessary to recognize the exis-tence of such a condition. The factor of relative skillstherefore, is not helpful to a determination.The Employer urges that the factors of efficiencyand economy of operations support an award of thedisputed work to employees represented by SignHangers. Thus, these individuals are able to performthe work in a matter of seconds in the course of theirnormal duties of removing or installing the advertis-ing panels and at no additional cost to the Employer.However, were employees represented by IBEW as-signed this task, they would have to be dispatched tothe location of the sign for the sole purpose of turn-ing the lights on or off. Since the record clearly estab-lishes that it would be more economical to utilizeemployees represented by Sign Hangers, we find thatthe factors of efficiency and economy of operationsfavor awarding the work to those employees.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees represented by Sign Hangers areentitled to perform the work in dispute. We reachthis conclusion upon the facts that the assignment isconsistent with the Employer's preference, past prac-tice, and industry practice; it is not clearly inconsis-tent with area practice or the Employer's collective-bargaining agreement with IBEW; the employeesrepresented by Sign Hangers possess the requisiteskills; and such assignment will result in greater effi-ciency and economy of operations. Accordingly, weshall determine the dispute before us by awarding thework in dispute to the employees represented by SignHangers, but not to that Union or its members. Inconsequence, we also find that IBEW is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require the Employer to assign the disput-ed work to employees represented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro- 324DECISIONSOF NATIONALLABOR RELATIONS BOARDceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees represented by Sign Makers andSign Hangers Local Umon No. 194, Sheet MetalWorkers International Association, are entitled toperform the work of switching on and off the flood-lights illuminating the Employer's outdoor advertis-ing billboards.2. International Brotherhood of Electrical Work-ers,Local No. 610, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire Landau Outdoor Sign Company, Inc., to as-sign the above work to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-erhood of ElectricalWorkers, Local No. 610, shallnotify the Regional Director for Region 4, in writing,whether or not it will refrain from forcing or requir-ing the Employer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the work in dispute toemployees represented by IBEW rather than to em-ployees represented by Sign Hangers.